Citation Nr: 1539432	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-32 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for a renal disability, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for vision impairment, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for anemia, to include as secondary to diabetes mellitus, type II, or lower gastrointestinal bleed due to diverticulosis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965 and from April 1967 to July 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and from an April 2012 rating decision of the RO in Louisville, Kentucky.

The July 2006 rating decision denied entitlement to service connection for a renal disability, vision impairment, and anemia.  As will be discussed in more detail below, the Board finds the new and material evidence that is pertinent to those issues was received within one year of the July 2006 rating decision.  See 38 C.F.R. § 3.156(b) (2014).  The Board therefore considers the case at hand as having arisen from the July 2006 rating decision.

The April 2012 rating decision, in relevant part, denied a compensable rating for hemorrhoids and found that new and material evidence had not been received to reopen the claims of entitlement to service connection for diabetes mellitus, a renal disability, vision impairment, and anemia.  

A notice of disagreement that pertains to all of the issues on appeal was received in May 2012, a statement of the case was issued in October 2013, and a substantive appeal was received later that month. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran failed to report for the examinations scheduled in conjunction with the reopened claim of entitlement to a compensable rating for hemorrhoids that is currently on appeal, and the record otherwise contains no relevant evidence upon which to rate this disability.

2.  A November 2007 Board decision denied entitlement to service connection for diabetes mellitus as due to herbicide exposure and found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, on a basis other than as due to herbicide exposure.

3.  When considered by itself or in connection with the evidence previously assembled, the appellant has not submitted evidence since the November 2007 Board decision that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.

4.  The Veteran did not exhibit a renal disability, vision impairment, or anemia in service, and a renal disability, vision impairment, or anemia is not otherwise shown to be associated with his active service or with a disease or injury of service origin.



CONCLUSIONS OF LAW

1.  The claim of entitlement to compensable rating for hemorrhoids must be denied.  38 C.F.R. §§ 3.655, 4.114, Diagnostic Code 7336 (2014).

2.  Evidence added to the record since the November 2007 Board decision is not new and material; thus, the claim of entitlement to service connection for diabetes mellitus, type II, is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2014).

3.  The criteria for establishing service connection for a renal disability, vision impairment, and anemia, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that the Secretary notify the appellant of what constitutes both 'new' and 'material' evidence to reopen a previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the notification requirements of VCAA have been satisfied in this case.  An August 2011 letter advised the Veteran that the diabetes mellitus claim had previously been denied because service treatment records showed no complaints or treatment for any diabetes diagnosis in service, and because post-service medical records showed no evidence that diabetes developed to a compensable degree within one year of separation from service.  He was informed of the need to submit new and material evidence to reopen this claim, and he was advised of the type of evidence that would be considered new and material.  This letter also advised the Veteran of his and VA's responsibilities under VCAA with respect to all of the issues on appeal, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  These claims were most recently readjudicated in the claim was subsequently readjudicated, most recently in an October 2013 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable, relevant evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, service personnel records, VA medical records, post-service Army hospital records, and available private medical records.  

The Board notes that, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  As will be discussed in greater detail below, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  Therefore, a medical opinion on this issue is not necessary.

The Board notes that the Veteran was scheduled for VA examinations on his hemorrhoids claim that were to take place in August 2011 and September 2011.  The Veteran failed to report for these examinations.  He has neither provided good cause nor demonstrated that he was not provided proper notice of the examinations.  VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA, to include reporting for any examinations that are scheduled in connection with a claim.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate. 38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran in the case at hand has claimed entitlement to a compensable rating for hemorrhoids.  The Veteran's current noncompensable rating is assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336, which is applicable to both external and internal hemorrhoids.  A noncompensable rating is assigned if the hemorrhoids are mild or moderate.  A 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

An undated record from the Veteran's private physician that was added to the claims file in May 2011 notes that the Veteran's hemorrhoids are an active problem.  Neither this nor any of the Veteran's other medical records from the period on appeal describe the severity of his service-connected hemorrhoids.

As noted above, when entitlement or continued entitlement to a benefit in connection with a claim for increase cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, the claim shall be denied.  38 C.F.R. § 3.655(b).  In the case at hand, entitlement to an increased rating for hemorrhoids must be denied, both because of the Veteran's failure to report for multiple VA examinations and because there is no other relevant evidence on which to base a decision.

In short, there is simply no evidence on which to determine the severity of the Veteran's hemorrhoids during the appeals period, and the Veteran failed to report for the examinations that were scheduled in order to obtain such information.

In light of the above, the Board must deny the Veteran's claim of entitlement to a compensable rating for hemorrhoids on both a schedular basis and an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a compensable evaluation for hemorrhoids must be denied.



III.  New and Material Evidence

A November 2007 Board decision denied entitlement to service connection for diabetes mellitus as due to herbicide exposure and found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, on a basis other than as due to herbicide exposure.

Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  No such exception to finality applies in this case, and the Veteran does not contend otherwise.  Thus, the November 2007 Board decision constitutes a final decision.  Id; see generally Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for chronic disabilities, such as diabetes mellitus, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for diabetes mellitus may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available, in relevant part, for diabetes mellitus, type II.  At the time of the November 2007 Board decision,  the record contained competent evidence of a current diabetes diagnosis.  It did not, however, demonstrate that the Veteran had had diabetes mellitus in service or demonstrate that the Veteran had been exposed to Agent Orange in service.  Of record at the time of the prior Board decision were the Veteran's service treatment records, service personnel records, and post-service medical evidence.  

Also of record was a March 2006 statement in which the Veteran reports that he "was stationed in Korea across the Bridge DMZ, B co./ 24th DIV and I pulled guard duty on the DMZ."  He reported that "Agent Orange was sprayed in this area and I was exposed."  

In addition, a September 2006 personal statement from the Veteran describes in great detail his contentions that he was exposed to herbicides while at Camp Drum, New York, from 1967 to 1968.  In this statement, he noted that he was in the infantry and "worked in logistics and I stored all types of supplies at the distribution center at Camp Drum, New York City."  He noted that his duties involved shipping supplies all over the country and that many of the containers he would ship were opened and he would have to close them.  He reported that these shipments included "drums [that] contained dioxin Agent Orange herbicides, gas masks, ammo, guns, etc."  He reported that he "wore protective clothing, such as chemical jumpsuit, with a hood, mask, gloves and combat boots," but that he breathed in these chemicals anyway.  

In denying entitlement to service connection for diabetes mellitus in connection with the herbicide exposure aspect of this claim, the November 2007 Board decision noted that personnel records only show that the Veteran served an annual tour of duty for training at Camp Drum in 1966 as a Recruit Training, noncommissioned officer, whose duties were not consistent with those that he described in his September 2006 statement.  The Board found that there was no evidence of record that the Veteran was exposed to herbicides during service, and that his current recollections of exposure have been unsubstantiated by his personnel records.  

The November 2007 Board decision also found that new and material evidence had not been received to reopen the claim of entitlement to service connection for diabetes mellitus on a basis other than as due to herbicide exposure.  The Veteran had contended that his diabetes had had its onset in 1985 during service, but the Board found that the service treatment records did not support this assertion.  The Board also noted that the Veteran had asserted that he was treated for sugar problems in March 1982, but this was not shown by the service treatment records.  The Board noted that Womack Army Hospital records from following the Veteran's separation from service showed an onset of diabetes mellitus in approximately June 1992.  The Board further noted that there was no evidence that this diabetes had developed to a compensable degree within one year of his retirement from service in July 1985.  It also found that other post-service medical evidence did not suggest diabetes mellitus in service or during the one-year presumptive period.

Very little evidence has been added to the record since the November 2007 rating decision.  This new evidence consists of private medical records, some of which reference the Veteran's diabetes mellitus, that, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  That is, the evidence added to the record does not pertain to establishing that the Veteran's diabetes mellitus originated during service or manifested by a compensable degree in the one year following his separation from service.  

Nor did the Veteran provide any new evidence that was material to establishing his reported in-service exposure to Agent Orange.  In his February 2011 personal statement that was submitted as a claim for benefits in May 2011, the Veteran repeated the information on his reported exposure to Agent Orange while serving in Korea near the Demilitarized Zone.  This information was already of record at the time of the November 2007 Board decision, as the Veteran had made these same assertions with the same details in a March 2006 personal statement.  
 
In short, the Board concludes that new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for diabetes mellitus.  Because the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

III.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

As noted above, to establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has claimed entitlement to service connection for a renal disability, vision impairment, and anemia.  He has claimed that each of these disabilities was incurred secondary to diabetes mellitus, and he has additionally claimed that his anemia is due to lower gastrointestinal bleed due to diverticulosis.  

On his claim received by VA in May 2011, the Veteran reported that he "started having vision and sugar and bladder problems sin[c]e 1980."  He also reported that he had surgical treatment for gastrointestinal bleeding in 1981.  

On his October 1984 over 40 medical history report, the Veteran denied any history of, or current, eye trouble or sugar or albumin in his urine.  On the back of this form, he reported that he had been a patient in a hospital in 1981 when he lost blood and passed out as a result of rectal bleeding.  

On his October 1984 over 40 examination report, the Veteran's eyes were noted to be clinically normal.  It also noted a recurrent problem with rectal bleeding and that the Veteran was status post hemorrhoidectomy from 1974.  He was expressly noted to have recurrent rectal bleeding secondary to hemorrhoids.    The Veteran's service treatment records otherwise show no complaints of or treatment for symptoms associated with renal dysfunction, vision impairment, or anemia.  

A September 1992 Womack Army Hospital record notes a diagnosis of anemia.  Another record from that month notes that the Veteran's blurred vision had resolved.  

A July 1994 medical record notes that the Veteran sought treatment for a corneal abrasion of the right eye, after he thought he had gotten sand in his eye.  

VA medical records note that the Veteran was diagnosed with anemia in August 2002.  

The Veteran underwent a diabetic eye examination in September 2003, at which he was assessed as having presbyopia.  

February 2004 and March 2004 VA medical records note that the Veteran has a past medical history of anemia.  

A December 2004 private medical record diagnoses, in pertinent part, iron deficiency anemia secondary to blood loss.  Another December 2004 record notes a discharge diagnosis of recurrent diverticular bleed with symptomatic anemia.  Another record notes that the Veteran has symptomatic anemia.  

A December 2004 VA medical record notes that the Veteran had anemia due to gastrointestinal bleed requiring transfusion.  He was evaluated later that month for gastrointestinal bleed with anemia.  

A February 2006 VA medical record notes that the Veteran has a history of iron-deficiency anemia.  

A February 2006 physician's statement for diabetes that was filled out by the Veteran's doctor notes that he has visual and renal complications that are directly due to diabetes mellitus.  

A July 2012 private functional capacity evaluation lists renal insufficiency and anemia as diagnoses.  There is no indication of the bases for these diagnoses.  

With respect to the renal disability, the Board notes that the Veteran's service treatment records contain no evidence of renal dysfunction.  Furthermore, the only post-service indications of a renal disability have been attributed to the Veteran's nonservice-connected diabetes mellitus.  Therefore, the Board finds that service connection for a renal disability on a direct basis is not warranted. 

With respect to the vision impairment, the Board notes that the Veteran's service treatment records contain no evidence of vision problems.  The Board notes that the Veteran's current vision impairment has been attributed to presbyopia and diabetes mellitus.  

With respect to presbyopia, the Board notes that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  In the case at hand, the Veteran has not alleged that any superimposed disease or injury has created additional disability from his presbyopia.  Therefore, service connection on a direct basis for visual impairment is not warranted.

With respect to the anemia claim, the record does not show that the Veteran has chronic anemia.  Nor do the service treatment records reflect that the Veteran was treated for or reported symptoms of anemia during service.  Rather, the Veteran's anemia is predominantly described as having occurred as a result of episodes of gastrointestinal bleeding.  Therefore, service connection for anemia on a direct basis is not warranted.

The Board notes that the only remaining theories of service connection for the Veteran's renal disability, vision impairment, and anemia are secondary.  The Board notes that the renal dysfunction and vision impairment have each been attributed to his diabetes mellitus.  As decided above, however, new and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  The determination on the new and material evidence question goes to the Board's jurisdiction to reach the underlying claim of entitlement to service connection for diabetes mellitus and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Because the Board has found that new and material evidence has not been received with respect to the diabetes mellitus claim, it is precluded from adjudicating that claim on the merits.  Therefore, service connection for diabetes mellitus cannot be granted by the Board, and any service connection claim as secondary to the nonservice-connected diabetes mellitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To the extent that the evidence demonstrates that the Veteran experiences anemia as secondary to lower gastrointestinal bleed due to diverticulitis, the Board notes that service connection for lower gastrointestinal bleed due to diverticulitis was denied in the July 2006 rating decision.  The evidence that was submitted within one year of the July 2006 rating decision did not pertain to the lower gastrointestinal bleed due to diverticulitis claim, as the Veteran did not claim that that particular disability was secondary to Agent Orange exposure.  Therefore, the lower gastrointestinal bleed due to diverticulitis claim became final.  The Veteran has not sought to reopen it and, consequently, the Board has no jurisdiction to adjudicate that claim.  Therefore, service connection for lower gastrointestinal bleed due to diverticulitis cannot be granted by the Board, and any service connection claim as secondary to the nonservice-connected lower gastrointestinal bleed due to diverticulitis must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has a current renal disability, vision impairment, or anemia that is etiologically related to his military service, to include as secondary to his nonservice-connected diabetes mellitus or lower gastrointestinal bleed due to diverticulitis.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable, and the claim for service connection for renal disability, vision impairment, and anemia must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for hemorrhoids is denied.
 
New and material evidence having not been received, the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is not reopened.

Entitlement to service connection for a renal disability, to include as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for vision impairment, to include as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for anemia, to include as secondary to diabetes mellitus, type II, or lower gastrointestinal bleed due to diverticulosis, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


